UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1618


MICHAEL J. PIPPEN; MAXINE B. PIPPEN,

                    Plaintiffs - Appellants,

             v.

ANTOINETTE NICOLE BROWN SLAUGHTER; KATRINA LAVERNE
BROWN HARRISON; EVELYN DELAINE BROWN JONES; MARCIA
LATANZA BROWN; DARRYL TYLER NABORS, a/k/a D. Tyler Nabors; JAMES
R. HARREL; CRUMLEY ROBERTS, LLC; ROBERT D. DOUGLAS, III;
TRUSTEES OF GUILFORD TECHNICAL COMMUNITY COLLEGE; BRENNA
M. RAGGHIANTI; JOHN CRAIG, III; LISA YVONNE JOHNSON-TONKINS;
HAGAN GARRETT, PLLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00891-LCB-LPA)


Submitted: October 19, 2021                                Decided: November 18, 2021


Before WILKINSON, FLOYD, and QUATTLEBAUM, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Michael J. Pippen, Maxine B. Pippen, Appellants Pro Se. Darryl Tyler Nabors,
CRUMLEY ROBERTS, LLP, Greensboro, North Carolina; Richard Wyatt Andrews, II,
Jeffrey Scott Southerland, TUGGLE DUGGINS, PA, Greensboro, North Carolina; Kip D.
Nelson, FOX ROTHSCHILD LLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael J. Pippen and Maxine B. Pippen appeal the district court’s order granting

Appellees’ motion to dismiss their first amended complaint, denying leave to file a second

amended complaint, and ordering sanctions against them in the form of a prefiling

injunction and payment of Appellees’ attorney’s fees and costs. We dismiss in part and

affirm in part.

       Initially, we are obliged to inquire sua sponte into our own jurisdiction, even when

the parties do not dispute it. E.g., Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016).

Insofar as Appellants seek to appeal the district court’s award of monetary sanctions, we

lack jurisdiction to review the district court’s ruling, as the court has not yet determined

the amount of the sanction. See, e.g., MetLife Life & Annuity Co. of Conn. v. Akpele, 886

F.3d 998, 1008 (11th Cir. 2018) (holding that award of attorney’s fees is not final where

amount of fee has not been quantified); Cooke v. Jackson Nat’l Life Ins. Co., 882 F.3d 630,

632 (7th Cir. 2018) (same); Orenshteyn v. Citrix Sys., Inc., 691 F.3d 1356, 1358-64 (Fed.

Cir. 2012) (holding that decision to impose sanctions generally is not appealable until court

determines and imposes sanction, and collecting cases); Armisted v. State Farm Mut. Auto

Ins. Co., 675 F.3d 989, 993 (6th Cir. 2012) (same). We therefore dismiss this portion of

the appeal.

       This jurisdictional defect, however, does not affect our jurisdiction to consider the

remainder of the district court’s order. See Ray Haluch Gravel Co. v. Cent. Pension Fund,

571 U.S. 177, 179 (2014). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Pippen v. Slaughter,

                                             3
No. 1:19-cv-00891-LCB-LPA (M.D.N.C. Apr. 30, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                             4